Fourth Court of Appeals
                                San Antonio, Texas
                                      February 1, 2019

                                   No. 04-18-00596-CV

                         Brown SIMS, P.C. and Nelson D. Skyler,
                                      Appellants

                                             v.

  L.W. MATTESON, INC., AGCS Marine Insurance Company, and New York Marine and
                         General Insurance Company,
                                  Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-18-55
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER

       The Appellees’ Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to February 11, 2019.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court